                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF SOUTH CAROLINA


    Stanley Simmons,                                   ) Civil Action No. 2:19-cv-425-DCN-BM
                                                       )
                           Plaintiff,                  )
                                                       )
    v.                                                 )    REPLY TO PLAINTIFF’S RESPONSE IN
                                                       )   OPPOSITION TO DEFENDANT TOWN OF
    Dorchester County Detention Center,                )   SUMMERVILLE’S MOTION TO DISMISS
    Dorchester County Sheriff L.C. Knight in           )
    his Official Capacity, South Carolina              )
    Commission on Indigent Defense and                 )
    Office of Indigent Defense, Town of                )
    Summerville, and John Does 1-10,                   )
                                                       )
                           Defendants.                 )
                                                       )

          The Defendant, Town of Summerville, (“Defendant”) submits this Reply to Plaintiff’s

Memorandum in Opposition to Defendant’s Motion to Dismiss. (ECF Entry 31.)

I.        PLAINTIFF’S COMPLAINT FAILS TO PLEAD A PLAUSIBLE CLAIM UNDER
          42 U.S.C. § 1983 AGAINST THE TOWN OF SUMMERVILLE AND SHOULD BE
          DISMISSED

          To survive dismissal of its 42 U.S.C § 1983 claim against Summerville, Plaintiff declares

in his Memorandum in Opposition that he was now deprived of his constitutional rights because

the Summerville detective’s intentionally and knowingly provided false information concerning

his criminal status. However, this accusation is absent from the factual allegation section of the

Amended Complaint. In reality, the Amended Complaint states that Simmons had discussions with

Summerville detectives at the detention center after his attempted murder and possession of weapon

charges had been dismissed1. (ECF Entry 15 at 5, ¶ 27.) At this discussion, the Amended Complaint

asserts that Plaintiff was told he would not be released until he provided the detectives with


1
 Simmons was nonetheless lawfully detained because of his remaining Failure to Stop for Blue Light and
possession of cocaine charges.
information concerning the attempted murder victim. (Id., ¶28) The factual section of the Amended

Complaint goes on to assert that the detectives failed to answer his repeated requests about the status

of his pending charges, and failed to tell him that he would be able to post bond on the remaining blue

lights charge; not that the detectives intentionally provided Plaintiff any false information. (Id. at 5-

6; ¶ 29-31.)

        Regardless, the facts actually pled by the Plaintiff concerning this Defendant do not amount

to a constitutional violation. It is the job of a detective to question murder suspects regarding an

active investigation. It is not the job of a detective to provide represented detainees, such as

Simmons, an update on the status of their charges being prosecuted by the Solicitor’s office.

Accordingly, the Amended Complaint and the additional declarations contained in Plaintiff’s

memorandum in opposition still cannot satisfy the very first issue ─ that Plaintiff’s harm, if any,

was caused by an actual deprivation of a right, privilege or immunity secured by the Constitution.

        What’s more, the Plaintiff’s 42 U.S.C § 1983 claim should be dismissed as a matter of law

for failing to plead what policy or custom the Town of Summerville operates under that allegedly

violated a constitutional right. The Complaint is devoid of any fact to support a claim of

unconstitutional conduct that flows from the implementation or execution of a policy statement,

ordinance, regulation, or decision officially adopted and promulgated by the Town of Summerville.

As such, the Plaintiff has failed to plead a plausible 42 U.S.C. §1983 claim against this Defendant and

this cause of action should be dismissed.


II.     PLAINTIFF’S NEGLIGENCE CLAIM AGAINST THE TOWN OF
        SUMMERVILLE SHOULD BE DISMISSED

        Plaintiff’s Memorandum in Opposition asserts that this Defendant relies on the fact that

Simmons arrest was legal, and therefore any further actions or omission by Summerville are



                                                   2
irrelevant. This is incorrect. Plaintiff’s negligence claim fails as a matter of law because not only

was Simmons’s arrest lawful, his subsequent detainment was lawful. There is no question from

the face of the Complaint that Plaintiff remained in jail past March 1, 2017 because of his own

failure to secure a bond earlier. If Plaintiff had chosen to secure a bond on the blue lights charge

than he would have been released when his other charges were dismissed. As such, there can be

no plausible claim for damages caused by the acts or omissions of Summerville detectives.

Therefore, the negligence cause of action as to Summerville fails as a matter of law and should be

dismissed.

III.   PLAINTIFF’S FALSE IMPRISONMENT CLAIM AGAINST THE TOWN OF
       SUMMERVILLE SHOULD BE DISMISSED

       Plaintiff’s false imprisonment claim fails as a matter of law because at all times during

Plaintiff’s confinement he was lawfully restrained. The charges against him were based on

probable cause by the existence of the four arrest warrants. These charges were subject to bond,

which the Plaintiff had not posted. When Plaintiff posted bond, he was released from custody.

Notwithstanding, Plaintiff’s memorandum in opposition makes the additional declaration that

Summerville detectives allegedly knew that the Solicitor dismissed the murder charge, and then

decided to intentionally provide Plaintiffs with false information, which allegedly amounts to

unlawful detention. However, the facts actually pled in the Amended Complaint are devoid of

specifics to support this contention, and the Rule 8 pleading standard demands more than an

unadorned, the-defendant-unlawfully-harmed-me accusation. See Ashcroft v. Iqbal, 129 S.Ct.

1937, 1949 (U.S. 2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)).

Notwithstanding, Plaintiff’s false imprisonment claim fails as a matter of law because at all times

during Plaintiff’s confinement he was lawfully restrained.




                                                 3
IV.    PLAINTIFF’S VIOLATION OF SOUTH CAROLINA CONSTITUTION ART. 1 §
       3 CLAIM SHOULD BE DISMISSED

       Here, Plaintiff’s procedural due process rights were never violated. The Plaintiff was

arrested on February 13, 2017 because he had four outstanding warrants with the Summerville

Police Department for Attempted Murder, Possession of a Weapon during Commission of a

Violent Crime, Failure to Stop for Blue Lights, and Possession of Cocaine First Offense. The

charges against him were based on probable cause by the existence of the four arrest warrants.

These charges were subject to bond, which the Plaintiff had not posted. When Plaintiff posted

bond, he was released from custody. As such, the Plaintiff remained lawfully detained until he

secured bond on the Failure to Stop for Blue Light charge. Despite the emotional plea set forth in

Plaintiff’s Memorandum in Opposition, the facts pled in the Amended Complaint make abundantly

clear that Plaintiff received procedural due process, and no factual content in the Amended

Complaint nor supporting case law could allow the Court to draw the inference that the Town of

Summerville detectives violated Plaintiff’s due process rights.

       With respect to violations of his right under the equal protection clause, again the Plaintiff

was never detained in an unlawful manner because his arrest was proper and he was subsequently

released as soon as he posted bond on his remaining blue lights charge. Therefore, it’s implausible

to create a causal connection between Summerville detectives and Plaintiff regarding any alleged

cruel and unusual punishment, and Plaintiff’s claim for violations of South Carolina Constitution

Art. 1 §3 against this Defendant should be dismissed.

                                      CONCLUSION


       WHEREFORE, based on the foregoing, the Defendant, Town of Summerville respectfully

requests that the Court grant its motion to dismiss on the grounds that the Amended Complaint is



                                                 4
devoid of facts to infer that Defendants violated the Plaintiff’s constitutional rights necessary to

bring an action under 42 U.S.C. § 1983; and fails to state a claim for relief upon which relief can

be granted on the remaining causes of action for negligence, false imprisonment, and claims for

violations of South Carolina Constitution Art. 1 § 3 and § 15.


                                              RICHARDSON, PLOWDEN & ROBINSON, P.A.


                                              By: /s/ Drew Hamilton Butler
                                              Drew Hamilton Butler (Federal I.D. No. 8083)
                                              John Guerry (Federal I.D. No. 12155)
                                              PO Box 21203
                                              Charleston, South Carolina 29413
                                              843.805.6550
                                              dbutler@richardsonplowden.com
                                              jguerry@richardsonplowden.com

                                              Attorneys for Defendant Town of Summerville




May 30, 2019
Charleston, South Carolina




                                                 5
